Citation Nr: 1035593	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-10 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation for bilateral pterygium.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The Veteran served on active duty from January 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The Newark, New Jersey RO now has jurisdiction of 
this claim. 

This claim was remanded in February 2009 and May 2010 for further 
development.  The claim is again before the Board for appellate 
review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral eye disability has been productive of 
visual acuity that is correctable to no worse than 20/40 for each 
eye for far vision during the period on appeal, and which is 
improved to 20/25 for the right eye and 20/20 for the left eye 
after cataract surgery, without evidence of active conjunctivitis 
or any of the eight elements of disfigurement of the face.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
bilateral pterygium have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.79, Code 6034 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. 
§ 3.159(b)(1) (2009).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was amended to eliminate the 
requirement that VA request that a claimant submit any evidence 
in his or her possession that might substantiate the claim.  

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, and 
the first three Dingess elements are substantiated.  Further 
notice in this regard is not required.  The Veteran was provided 
with basic notification regarding what the evidence must show to 
substantiate his claim for an increased evaluation, what portion 
of that evidence would be provided by VA, what portion of the 
evidence should be submitted by the Veteran, and the assistance 
VA could provide the Veteran in obtaining that evidence in an 
August 2005 letter.  This information was provided to the Veteran 
prior to the initial adjudication of his claim.  

After the Veteran appealed the December 2005 rating decision, he 
was provided with more detailed notification in a May 2006 
letter.  This letter repeated much of what the Veteran was told 
in June 2005, but it also provided notification regarding the 
degrees of disability and the establishment of effective dates.  
Additional notification letters were sent to the Veteran in 
February 2009 and September 2009. 

As the notifications pertaining to disability evaluations and 
effective dates came after the initial adjudication of the claim, 
the timing of the notices did not comply with the requirement 
that the notice must precede the adjudication.  However the 
timing deficiency was remedied by the AMC's readjudications of 
the claim after sending the proper notice in February 2010 and 
July 2010.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The 
Board concludes that the duty to notify the Veteran has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the Veteran has been 
afforded VA examinations of his disability.  In addition, all 
identified records that are available have been obtained.  The 
Veteran has declined his right to a hearing.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

Increased Evaluation

The Veteran contends that the impairment caused by his pterygium 
is severe enough to merit compensation.  He states that he 
experiences blurred vision, tearing, and that his right iris does 
not react well to light.   

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board acknowledges that a claimant may 
experience multiple degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield 21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for 
bilateral pterygium was established in a September 1956 rating 
decision.  A zero percent evaluation was assigned for this 
disability and has remained in effect ever since.  

The Veteran's pterygium is evaluated under the rating code for 
pterygium, which is found at 38 C.F.R. § 4.79, Code 6034.  This 
rating code states that pterygium are to be evaluated under based 
on visual impairment, disfigurement, conjunctivitis, or other 
appropriate rating codes depending on the particular findings.  

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.79.  Under these criteria, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.79, Codes 
6061 to 6079.  A disability rating for visual impairment is based 
on the best distant vision obtainable after the best correction 
by glasses.  38 C.F.R. §§ 4.75, 4.76.  A compensable disability 
rating of 10 percent is warranted for impairment of central 
visual acuity in the following situations: (1) when vision in one 
eye is correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in both eyes is correctable 
to 20/50; (3) when vision in one eye is correctable to 20/70 and 
vision in the other eye is correctable to 20/40; or (4) when 
vision in one eye is correctable to 20/100 and vision in the 
other eye is correctable to 20/40.  38 C.F.R. § 4.79 Codes 6078 
and 6079.

In this case, the Veteran was afforded VA examinations in 
September 2005, October 2009, and June 2010.  His best corrected 
eyesight was 20/40 for the right eye and 20/40+2 for the left eye 
in September 2005.  In October 2009 the Veteran noted his vision 
had improved since his cataract surgery conducted two years 
previously.  His best corrected visual acuity was 20/20 for each 
eye.  The June 2010 examination showed best corrected eyesight of 
20/25- for the right eye and 20/20- for the left eye.  None of 
these findings warrant a 10 percent evaluation under the criteria 
noted above.  The Veteran has also submitted VA and private 
medical records that date from before 2005 until 2009.  Although 
May 2007 private records show uncorrected vision of 20/70 for the 
right eye, corrected vision was 20/40.  The vision of the left 
eye was not recorded.  Therefore, these records do not 
demonstrate entitlement to a 10 percent rating.  None of the 
remaining private records record visual acuity that would warrant 
a 10 percent rating.  In fact, June 2007 private records say that 
the Veteran feels he is seeing very clearly. In June 2010, the 
examiner opined that the headaches reported by the Veteran were 
not caused by the pterygium as pterygium is a growth of tissue 
localized to the ocular surface. Finally, all three VA 
examinations note that the visual fields are full to finger 
counting bilaterally.  The Board concludes that there is no basis 
for a compensable evaluation for the Veteran's bilateral 
pterygium based on visual impairment.  38 C.F.R. § 4.79, Codes 
6061 to 6079.

The Board has also considered an evaluation under the rating code 
for conjunctivitis, but the findings do not support a compensable 
evaluation under this rating code.  The October 2009 VA 
examination states that the conjunctiva were clear bilaterally, 
and the June 2010 records say the conjunctiva was injected grade 
1 bilaterally.  None of the records showed red, thick 
conjunctivae, mucous secretion, or other evidence of active 
conjunctivitis.  Therefore, the rating code for conjunctivitis 
does not support a compensable evaluation.  38 C.F.R. § 4.79, 
Code 6018.

Finally, the Board has considered entitlement to a compensable 
evaluation under the rating code for disfigurement.  Under this 
rating code, disfigurement of the head, face, or neck with one 
characteristic of disfigurement warrants a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement are: scar five or more 
inches (13 or more centimeters) in length; scar at least one-
quarter inch (0.6 centimeters) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar adherent 
to underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39 square centimeters); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters); underlying 
soft tissue missing in an area exceeding six square inches (39 
square centimeters); and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).  Id. at Note 
(1).

In this case, the evidence does not support a compensable 
evaluation under the rating code for disfigurement.  Scarring has 
not been attributed to the Veteran's disability, nor does it 
affect areas exceeding six square inches.  In fact, the pterygium 
of the right eye has been measured at 3 millimeters and 2.5 
millimeters at the October 2009 and June 2010 examinations, 
respectively.  Therefore, there is no evidence of even one of the 
eight characteristics of disfigurement, and no basis for a 
compensable evaluation.

The applicable rating codes do not contain provisions for a zero 
percent evaluation.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  As 
the Veteran does not meet the requirement for a compensable 
evaluation under any applicable rating code at any time during 
the appeal period, the current zero percent evaluation is 
continued.

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that the 
Veteran's service connected pterygiums present such an 
exceptional or unusual disability picture, with such factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular standards.  The symptoms complained of by the 
Veteran are contemplated by the rating code.  Hence, referral by 
the RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a compensable evaluation for bilateral pterygium 
is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


